Case 19-08108      Doc 11    Filed 04/18/19 Entered 04/18/19 15:23:14         Desc Main
                               Document     Page 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
      IN THE MATTER OF                     IN PROCEEDINGS
                                           UNDER CHAPTER 7
      MAYRA SOLIS,
                                           CASE NO. 19-08108
                   DEBTOR                  JUDGE: Goldgar,
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
John E Gierum, Gierum & Mantas, 2700 S. River Road, Suite 308, Des Plaines, IL
60018
David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090
Notified via US Postal Service
Mayra Solis, 2311 Huron Terrace, Waukegan, IL 60087

       Please take notice that on the 3rd day of May, 2019, at the hour of 1:00 p.m. or as
soon thereafter as I may be heard, I shall appear before the Honorable Judge A.
Benjamin Goldgar, at the United States Bankruptcy Court, 301 S. Greenleaf Avenue,
Courtroom B, Park City Branch Court, Park City, IL 60085 or before any other
Bankruptcy Judge who may be presiding in his/her place and stead and shall then and
there present the accompanying motion. At that time and place you may attend if you
so choose.
Case 19-08108       Doc 11     Filed 04/18/19 Entered 04/18/19 15:23:14          Desc Main
                                 Document     Page 2 of 5




                                 AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on April 18, 2019, with first class postage prepaid. All other parties entitled to notice
received such notice electronically, through the office of the Clerk of the Court.

                                    Respectfully Submitted,

                                    /s/ Michael N. Burke
                                    Michael N. Burke

Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090420

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
Case 19-08108         Doc 11   Filed 04/18/19 Entered 04/18/19 15:23:14         Desc Main
                                 Document     Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

      IN THE MATTER OF                          IN PROCEEDINGS
                                                UNDER CHAPTER 7
      MAYRA SOLIS,
                                                NO. 19-08108
                     DEBTOR                     JUDGE: Goldgar,

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         NOW COMES the Movant, MidFirst Bank, by and through its attorneys, Shapiro

Kreisman & Associates, LLC, and moves this Court for the entry of an order modifying

the automatic stay, pursuant to 11 USC § 362(d) and in support thereof states as

follows:

1.       That the Debtor filed a Petition for relief under Chapter 7 of the U.S. Bankruptcy

Code on March 22, 2019.

2.       That the Movant is a Creditor of the Debtor, pursuant to a note secured by a

mortgage on the real property commonly known as: 2311 Huron Ter, Waukegan, IL

60087.

3.       That the Debtor is in default under the terms of said note and mortgage for failure

to make the installment payments due February 1, 2019, in the amount of $797.69 and

each month thereafter. That default does not include attorneys' fees, costs of collection

and other advances and it does not constitute reinstatement.

4.       That the indebtedness due Movant as of April 18, 2019, is in excess of

$93,000.00. Said indebtedness is currently due Movant after applying all offsets and

credits due Debtor.
Case 19-08108         Doc 11   Filed 04/18/19 Entered 04/18/19 15:23:14         Desc Main
                                 Document     Page 4 of 5




5.     That the Debtor's schedules suggest that the fair market value of said property is

approximately $101,582.00. Debtor’s schedules suggest that Debtor is claiming a

$15,000.00 exemption for this property.

6.     That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

7.     That the Movant lacks adequate protection in that there is little or no equity in the

premises and that the Debtor is not making payments to the Movant as provided by the

mortgage and note.

8.     That the subject property is not necessary for an effective reorganization and the

Movant is entitled to relief pursuant to 11 USC § 362(d).

9.     That the Movant wishes to be reimbursed for the costs and attorneys' fees of

filing this motion.

10.    That, for the reasons set forth above, it would be inequitable to delay the

enforcement of any order modifying the automatic stay with respect to the Movant.

       WHEREFORE, MidFirst Bank prays that this Court enter an order modifying the

automatic stay to allow said creditor to foreclose the mortgage on the property known

as:2311 Huron Ter, Waukegan, IL 60087 or to permit MidFirst Bank to exercise all rights

and remedies with respect to the property pursuant to the note, security instrument, and

applicable non-bankruptcy law including loss mitigation and foreclosure related
Case 19-08108     Doc 11    Filed 04/18/19 Entered 04/18/19 15:23:14      Desc Main
                              Document     Page 5 of 5




activities; and that Federal Bankruptcy Rule 4001(a)(3) be waived.



                                 Respectfully submitted,

                                 __/s/ Michael N. Burke__________
                                 Attorney for MidFirst Bank


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090420

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
